TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00185-CR
NO. 03-05-00186-CR



 
David R. Martinez, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 2042654 & 3041444, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
David Martinez seeks to appeal from judgments of conviction for burglary of a
habitation.  The trial court has certified that Martinez waived his right of appeal.  The appeal is
dismissed.  See Tex. R. App. P. 25.2(d).
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   May 16, 2005
Do Not Publish